Citation Nr: 0027090	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-00 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for ocular hypertension 
and glaucoma.

2.  Entitlement to service connection for residuals of an 
injury to the left fifth finger.


REPRESENTATION

Appellant represented by:	James W. Stanley Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1989.  He was given a dishonorable discharge.  A VA 
administrative decision has characterized his service from 
November 4, 1980 to November 3, 1984 as honorable.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997, 
from the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.   No chronic eye disorder was identified during the 
veteran's honorable service and no clinical or other 
competent evidence on file relates any current eye disorder 
to any incident, injury or disease of his honorable military 
service.

3.  The veteran has no disabling residual of a dislocated 
left fifth finger.


CONCLUSIONS OF LAW

1.  The veteran's claims for entitlement to service 
connection for ocular hypertension and glaucoma are not well 
grounded.  38 U.S.C.A. 5107(a) (West 1991).

2.  The veteran's claims for entitlement to service 
connection for residuals of a left fifth finger dislocation 
are not well grounded.  38 U.S.C.A. 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for ocular hypertension 
and glaucoma.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

In general, a discharge or release from active service under 
conditions other than dishonorable is a prerequisite to 
entitlement to VA benefits.  38 U.S.C.A. §§ 101(2), (18); 38 
C.F.R. § 3.12(a).  As a threshold matter, the Board notes 
that his status as a "veteran" was established by a September 
1990 administrative decision, which found his service from 
November 4, 1980 to November 3, 1984, when he was eligible 
for complete separation, to be under honorable conditions.  
See 38 U.S.C.A. §§ 101(2), (18), 1110; Cropper v. Brown, 6 
Vet. App. 450 (1994).

In this case, the determinative issues presented by the claim 
are whether the veteran currently has ocular hypertension and 
glaucoma, whether this disorder began during his period of 
honorable service, and whether there is a relationship 
between the current disorder and the disorder in service.

A complete review of the veteran's service medical records 
fails to show any evidence of complaints of, treatment for, 
or diagnosis of a chronic eye disorder during his period of 
active honorable service.  Service medical records contain a 
notation that an eye screening was performed on September 25, 
1984.  It was noted that a full eye exam was to follow, and 
that a record of the screening was in the eye clinic.  There 
is no indication in the record which shows that the full eye 
exam was accomplished, and no detailed record of the 
screening is contained in the records.

Service medical records, dated February 19 1988, from the 
United States Disciplinary Barracks, Fort Leavenworth, 
Kansas, (DB) shows the veteran denying any history of eye 
injuries or disease.  Elevated ocular pressure was noted at 
this time.  DB records from March 1988 shows an optometry 
report with a recommendation to monitor intra-ocular 
pressures.  DB records from September 20, 1988 contain a 
diagnosis of ocular hypertension.  At that time the veteran 
again denied any history of eye injuries or disease.  DB 
records dated November 1, 1988 show the veteran giving a 
history of eye pain for 2 1/2 years.  

In January 1989 the veteran submitted a claim for VA 
compensation for his eye disorder.  He reported that his 
intra-ocular hypertension was first diagnosed in 1987.  In 
August 1992 he again submitted a claim for VA compensation 
for his eye disorder.  He reported at that time that he 
attributed his eye disorder to a motor vehicle accident which 
occurred in 1986.  

In November 1998 the veteran presented testimony at his 
personal hearing.  He reported that he underwent treatment 
for his eyes in Germany, prior to November 4, 1984.  He 
stated that he was given a diagnosis of "suspect glaucoma".  
He reported that he sought treatment in 1983 and 1984 because 
his eyes were burning, watery, and sensitive to bright light.  
He reported that this affected his driving and was similar to 
his current symptomatology.  He reported that during this 
period he saw a physician's assistant on a regular basis, but 
that the records of these treatments are missing from his 
service medical records.  He reported that he was first 
formally diagnosed with intra-ocular hypertension in 1988 at 
the DB.  He reported that he sought treatment for his eyes 
numerous times before this, while at the DB, but was refused.

A review of the objective medical evidence of record shows 
that the veteran was first diagnosed with intra-ocular 
hypertension during a period of service that was 
dishonorable.  Service medical records show no complaints of, 
treatment for, or diagnosis of intra-ocular hypertension 
during his period of active honorable service.  The veteran's 
service medical records appear to be complete, and 
considering the length of his service, voluminous.  There is 
no indication that records of eye treatment claimed by the 
veteran are missing.  Although there is an annotation that a 
routine screening was conducted in September 1984, records 
subsequent to that date show no indication of follow-up or 
repeated treatments, as would likely have occurred had a 
problem been diagnosed.  

Furthermore, the evidentiary record is negative for any 
opinion which would indicate that the veteran's intra-ocular 
hypertension had its origin prior to 1988, or that it is 
related to any injury sustained during his period of active 
honorable service.  The veteran's has made contradictory 
statements regarding the onset of this disease.  First 
reporting a history of eye trouble for 2 1/2 years in November 
1988, which would mark the onset in early 1986.  Later he 
reported that the disorder was diagnosed in 1987.  Only 
recently has he begun to report a first diagnosis in 1984, 
during his period of active honorable service.  The Board 
concludes that the claim is not well grounded and must be 
denied.

2.  Entitlement to service connection for residuals of an 
injury to the left fifth finger.

Under the provisions of 38 U.S.C.A. § 1110 (West 1991), 
service connection can be granted, in pertinent part, for 
"disability resulting from personal injury suffered or 
disease contracted in line of duty...."  38 U.S.C.A. § 1110 
(West 1991); see also 38 U.S.C.A. § 1131 (West 1991).  It 
necessarily follows, however, that a disability must be 
manifested for service connection to be granted.  In the 
absence of evidence indicating the current manifestation of a 
disability, a claim for service connection therefor is not 
plausible and accordingly is not well grounded.  The Court, 
in a case in which a veteran sought service connection for 
hypertension, found that, "[b]ecause of the absence of any 
evidence of current hypertension....appellant's claim is not 
plausible and, therefore, not well grounded."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In the instant case, 
there has been no showing that the veteran currently has a 
disability involving the left fifth finger.

A review of the veteran's service medical records indicates 
that he was seen on December 13, 1981 with complaints of a 
jammed left fifth finger.  X-ray examination showed a lateral 
dorsal dislocation of the middle phalanx on the proximal 
phalanx present in the left fifth digit.  No associated 
fracture was visualized.  

The report of a VA examination, conducted in August 1996, 
shows the veteran complaining of a problem with his hands, 
thumb, and fingers.  Examination of the left hand revealed 
complete extension of all fingers, all functional without any 
loss of motion.  The examiner was unable to identify any 
scars of significance.  There was no evidence of nerve 
involvement, dysfunction, or deformity.  Diagnosis was healed 
fingers of the left hand with no scars and complete function.

In November 1998 the veteran presented testimony at his 
personal hearing.  He reported that he fractured his left 
fifth finger during his active honorable service.  He 
reported current complaints of pain when his finger is cold, 
or when he uses it alot.  He stated that it doesn't bend all 
the way.

While the Board acknowledges the veteran's complaints of pain 
regarding the left fifth finger, the objective medical 
evidence of record shows that he has complete function with 
no ascertainable residual disability.  Since, as previously 
discussed, service connection cannot be granted for a 
disability that is not currently manifested, the Board must 
find that the veteran has not submitted evidence sufficient 
to justify a belief by a fair and impartial individual that 
service connection for a left fifth finger disability could 
be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  The Board 
accordingly finds that his claim for service connection for a 
left fifth finger disorder is not well grounded and is 
therefore denied.


ORDER

Entitlement to service connection for intra-ocular 
hypertension is denied.
Entitlement to service connection for residuals of a 
dislocated left fifth finger is denied.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

